The opinion of the court was delivered by
Redfield, Ch. J.
In this case, the only question is, whether the defendant’s acknowledgments were sufficient to remove the bar of the statute of limitations, of plaintiff’s account. The auditors . not only report repeated admissions of the defendant, of the subsistence of an unsettled book account "between the parties, which the defendant was willing to settle, which was all that existed in Blake v. Parleman, 13 Vt. 574; but in addition, that the defendant, before the time of the bar attaching, and when the plaintiff expressed apprehension on the subject, expressly promised the plaintiff, “ that the statute of limitations should make no difference ; that he and the plaintiff would look over their accounts, and what was due, plaintiff should have.”
Now this possesses all the requisite of a sufficient acknowledgment, to remove, or prevent the operation of the statute of limitations.
1. It admits an unsettled book account. 2. The defendant’s willingness to settle it. 3. The determination to pay the balance due. 4. This was made under circumstances leading fairly to the conclusion, that the plaintiff was thereby induced to let the claim *505rest, until prima facie barred by tbe statute. Tbe ease is stronger than any in our reports. Williams v. Finney, 16 Vt. 297, is far less satisfactory, and was held sufficient.
Under all these circumstances, it would be impossible to doubt, tbe finding is sufficient to remove tbe bar.
Judgment affirmed.